Citation Nr: 0118475	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  01-02 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.A. Carsten, Associate Counsel






INTRODUCTION

The veteran had active military service from January 1957 to 
January 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the veteran's request to reopen his 
claim of entitlement to service connection for bilateral 
hearing loss.  The veteran subsequently perfected an appeal 
of this decision.


FINDINGS OF FACT

1. In a May 1997 rating decision, the RO denied the veteran's 
original claim for 
service connection for bilateral hearing loss.

2. In May 2000, the veteran requested to reopen his claim for 
bilateral hearing loss 
and submitted medical records from VAMC-Lexington consisting 
of VA audiological evaluations dated March and April 2000.

3. The additional evidence submitted since the May 1997 
rating decision is 
redundant of evidence previously submitted.

4.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for bilateral hearing loss has not 
been submitted since the May 1997 rating decision.


CONCLUSIONS OF LAW

1. The RO's May 1997 rating decision, wherein the veteran's 
claim of entitlement 
to service connection for bilateral hearing loss was denied, 
is final.  38 U.S.C.A. 
§ 7105 (West 1991).

2.  New and material evidence has not been submitted since 
the 1997 decision for the purposes of reopening the claim for 
service connection for bilateral hearing loss.  38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law eliminated the 
concept of a well-grounded claim and redefined the 
obligations of the VA with respect to the duty to assist.  
The new law also includes an enhanced duty to notify a 
claimant as to the information necessary to substantiate a 
claim for VA benefits.  

The Board is cognizant of the fact that the RO has not 
considered the issue of whether new and material evidence has 
been submitted in light of the new law.  Nonetheless, the 
Board finds that, even though the RO did not have the benefit 
of the explicit provisions of the VCAA, the duty to assist 
has been met.

First, VA has a duty to notify the appellant and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 § 3(a), 114 Stat. 
2096, 2096-97 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103).

The record shows that the veteran was notified in a June 2000 
rating decision that new and material evidence to reopen the 
claim for service connection for bilateral hearing loss had 
not been submitted.  The veteran was informed that, while the 
audiological evaluations submitted show the veteran has 
bilateral high frequency hearing loss, the evidence did not 
present any findings which could show the hearing loss 
incurred in service.  Likewise, in the Statement of the Case, 
the veteran was informed that the evidence he submitted in 
connection with his current claim did not constitute new and 
material evidence because it essentially duplicated evidence 
previously considered and was merely cumulative or redundant.  
The veteran was further informed that he "may have his claim 
reconsidered at any time by submitting evidence, other than 
his own statement, showing history, complaints, treatment, 
findings, or diagnosis of a hearing loss from January 1959 to 
1977."  In May 2001, in a statement in support of claim, the 
veteran responded that he had received the Statement of the 
Case and did not have any more medical evidence to submit.  
The Board concludes that the discussions in the rating 
decision, Statement of the Case, Supplemental Statement of 
the Case, and letters sent to the veteran, informed him of 
the information and evidence needed to substantiate his claim 
and complied with VA's notification requirements.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A). 
In connection with his claim to reopen, the veteran has 
identified medical records from the VAMC-Lexington which he 
submitted with his request to reopen.  Additionally, the 
record reveals that the veteran was treated in 1983 for 
hearing loss by a Dr. Goldenburg.  The veteran's attempt to 
obtain these records was apparently unsuccessful.  
Nonetheless, because the veteran has not averred that these 
records contain medical evidence of a nexus between his 
period of service and his current hearing loss, the failure 
to request them does not prejudice the veteran.  At most, 
these records, if available, would merely confirm the 
veteran's current hearing loss disability, a fact not in 
dispute.  Consequently, the Board finds that VA has satisfied 
its duties to notify and to assist the veteran in this case.

The veteran contends that his hearing was damaged in a 
grenade explosion during training in 1957.  In May 1997, the 
RO denied the veteran's claim for entitlement to service 
connection for bilateral hearing loss because the first 
evidence of the veteran's hearing loss is a December 1978 
audiogram and the veteran had failed to submit any earlier 
evidence of such condition. 

As noted, the May 1997 decision is final.  In order to reopen 
such a claim, the veteran must present new and material 
evidence with respect to the claim that has been disallowed.  
38 U.S.C.A. § 5108 (West 1991).  New and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Hodge decision 
provides for a reopening standard that calls for judgments as 
to whether the new evidence (1) bears directly or 
substantially on the specific matter, and (2) is so 
significant that it must be considered to fairly decide the 
merits of the claim.  Hodge, supra.  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet.App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.  

Prior to the May 1997 decision, the record contained the 
following:  December 1978 audiogram from Audiotone Royal; 
December 1990 audiogram from Qualitone; and February 1996 VA 
examination.  The 1978 and 1990 audiograms indicate that the 
veteran suffers from hearing loss.  Upon VA examination in 
1996, the veteran provided a history of a grenade explosion 
injuring his left eardrum in 1957.  Audiologic test results 
showed moderately severe to severe sensorineural loss in the 
right ear and severe to profound sensorineural loss in the 
left ear.  

The record also contained a 1995 letter from the veteran to 
Dr. Robert Goldenburg requesting his 1983 treatment records 
for his hearing problem.  No response from Dr. Goldenburg is 
of record.  The Board also notes that the record does not 
contain the veteran's service medical records.  These records 
were presumably destroyed in the 1973 fire at the National 
Personnel Records Center (NPRC) and are unavailable.  An NPRC 
search located no records on file for 1957 at the Ft. Chaffie 
Base Hospital in Arkansas.  

Since the final 1997 decision, the veteran has submitted VA 
audiological evaluations dated March and April 2000.  Both 
evaluations indicate the veteran currently suffers from 
hearing loss.  However, the evaluations are not material as 
they do not indicate that the veteran's current disability is 
related to his active service.  Rather, they simply 
demonstrate that the veteran has a hearing loss disability.  
Evidence showing the veteran has a current hearing loss 
disability was of record at the time of the 1997 decision and 
therefore, the audiograms submitted in connection with the 
claim to reopen must be considered repetitive of evidence 
previously submitted.

In light of the foregoing, the Board finds that the veteran 
has not submitted new and material evidence.  The veteran has 
submitted no new evidence to show that his hearing disability 
is related to his active service or that he was injured in a 
grenade explosion in 1957.  Therefore, the evidence submitted 
cannot be considered new and material for the purpose of 
reopening the claim.  


ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for bilateral hearing loss, 
the appeal is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

